Motion for reargument denied on condition that the respondents, within five days, stipulate that the tenant may have one month’s occupancy free of rent. In the event the stipulation is given, the order of this court is modified by eliminating the provision for the credit of fifty-five dollars upon the costs. [See ante, p. 836.1 If such stipulation be not so given, the motion for reargument is granted. Present — Blaekmar, P. J., Rich, Putnam, Kelly and Manning, JJ. Settle orders before the presiding justice.